Name: Commission Regulation (EEC) No 2478/80 of 29 September 1980 amending for the third time Regulation (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/8 Official Journal of the European Communities 30 . 9 . 80 COMMISSION REGULATION (EEC) No 2478/80 of 29 September 1980 amending for die third time Regulation (EEC) No 149/80 as regards the advance fixing of export refunds for poultrymeat and eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ('), as amended by Regula ­ tion (EEC) No 368/76 (2), and in particular Article 1 5 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (3), as amended by Regulation (EEC) No 369/76 (4), and in particular Article 9 (3) and Article 15 thereof, Whereas Commission Regulation (EEC) No 149/80 (5), as last amended by Regulation (EEC) No 1549/80 (6), modified, for a period extending until 30 September 1980, the system for the advance fixing of export refunds for poultrymeat and eggs provided for by Commission Regulation (EEC) No 2043/75 (7) ; whereas the circumstances which gave rise to the adop ­ tion of that Regulation still obtain ; whereas it there ­ fore appears necessary to extend the application of Regulation - (EEC) No 149/80 until 31 December 1980 ; Whereas Community rules on agricultural products will be applicable to the Hellenic Republic from 1 January 1981 ; whereas, from that date, trade in products subject to a common market organization between the Community as at present constituted and the Hellenic Republic will be subject to the regula ­ tions on trade between Member States ; whereas, there ­ fore, the period of validity of the advance-fixing certifi ­ cates imposing an obligation to undertake exports to Greece should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 149/80 the date '30 September 1980' is replaced by '31 December 1980'. Article 2 The validity of advance-fixing certificates as referred to in Article 1 of Regulation (EEC) No 2043/75, imposing an obligation to undertake exports to Greece, shall expire on 31 December 1980 . Article 3 This Regulation shall enter into force on 30 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 12. (2) OJ No L 45, 21 . 2. 1976, p. 2. ( ») OJ No L 282, 1 . 11 . 1975, p. 77 . (4) OJ No L 45, 21 . 2. 1976, p. 3 . (s) OJ No L 19, 25. 1 . 1980, p. 37. (*) OJ No L 153, 21 . 6. 1980, p. 19 . (7) OJ No L 213, 11 . 8 . 1975, p. 12.